Citation Nr: 0904787	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, confirmed 
the previous denial for entitlement to service connection for 
PTSD.  

In December 2008, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his December 2008 hearing, the Veteran testified that 
he received VA psychiatric treatment every two months.  As 
the claims folder only contained records of treatment from 
the Columbia VA Medical Center (VAMC) dated through November 
2007, the record was held open for a period of 30 days to 
allow for the Veteran and his representative to submit the 
Veteran's most recent VA clinical records.  Unfortunately, 
neither the Veteran nor his representative submitted the 
relevant records.

Therefore, a remand is necessary to procure the Veteran's 
VAMC treatment records for the period beginning November 
2007.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran also provided details related to his claimed 
combat stressor during his December 2008 hearing.  Therefore, 
if the additional VAMC records obtained upon remand establish 
that the Veteran has been diagnosed with PTSD, the RO or the 
AMC should attempt to verify the Veteran's reported combat 
stressor with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  

Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The RO or AMC should obtain all 
records of treatment from the Columbia 
VAMC for the period beginning November 
2007.

2.  If the additional VAMC records added 
to the claims folder establish that the 
Veteran has been diagnosed with PTSD, the 
RO or the AMC should prepare a summary of 
the stressors reported at the December 
2008 hearing for which there is 
sufficient information to make an 
inquiry.  This summary, along with a copy 
of the Veteran's DD Form 214 and his 
service personnel records should be sent 
to the JSRRC.  JSRRC should be asked to 
provide any information that might 
corroborate the stressors.  The Veteran 
should be asked for any additional 
information needed to undertake this 
research.

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





